EXHIBIT 1 CUSIP NO. 024718108 Schedule 13D JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree to the joint filing with all other Reporting Persons (as such term is defined in the Schedule 13D) on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the stock of the issuer, and that this Joint Filing Agreement may be included as an exhibit to such joint filing. This Joint Filing Agreement may be executed in any number of counterparts, all of which taken together shall constitute one and the same instrument. IN WITNESS WHEREOF, the undersigned hereby execute this Agreement as of the date set forth below. Dated: April 18, 2014 Nuwa Group, LLC /s/ Kevin Fickle Name: Kevin Fickle Title: Managing Member /s/ Devin Bosch Name: Devin Bosch Title: Managing Member KEVIN FICKLE /s/ Kevin Fickle Name: Kevin Fickle DEVIN BOSCH /s/Devin Bosch Name: Devin Bosch
